Citation Nr: 0715388	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-33 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The appellant's husband had service during World War II with 
the Philippine Commonwealth Army from September 1941 to 
January 1943, and with the Regular Philippine Army from March 
1945 to June 1946.  He was a prisoner of war (POW) from May 
1942 to January 1943.  He died in 1971, and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied service connection for the 
cause of death and entitlement to death pension benefits.  In 
a decision dated in June 2006, the Board denied the issue of 
service connection for the cause of death, and remanded the 
issue of entitlement to death pension benefits for further 
development.  The case has now been returned to the Board for 
appellate consideration of the remaining issue.

The appellant submitted additional arguments and evidence 
which was received at the Board in March 2007.  When 
pertinent evidence is received at the Board, the evidence 
must be reviewed in the first instance by the agency of 
original jurisdiction (AOJ), unless waived by the appellant.  
See 38 C.F.R. § 20.1304(c); Disabled American Veterans (DAV) 
v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 
2003).  However, in this case, the evidence consisted of a 
copy of a service medical record showing an injury in 
September 1945, and the hospital record of this injury was 
previously of record.  In addition, the evidence is not 
relevant to the issue on appeal.    

In her additional argument, the appellant alluded to pending 
legislation which, if enacted, would expand the definition of 
active service to include military forces of the Government 
of the Commonwealth of the Philippines and the Philippine 
Scouts.  See proposed Filipino Veterans Equity Act of 2007 
(2007 CONG US HR 760, 110th CONGRESS, 1st Session, Introduced 
in House, Jan 31, 2007).  However, this legislation has not 
been enacted, and, by its proposed terms, will not be 
effective until 90 days after enactment.  Id.  Therefore, her 
statement is not relevant to the current claim, and the 
appeal need not be referred for initial adjudication by the 
AOJ.  

The appellant, however, is encouraged to keep abreast of the 
development of the proposed legislation, and to reapply for 
death pension benefits, should the Filipino Veterans Equity 
Act of 2007 ultimately be enacted.  


FINDING OF FACT

The appellant's late husband had certified military service 
only with the Philippine Commonwealth Army and the regular 
Philippine army.


CONCLUSION OF LAW

The requirements for basic eligibility for VA death benefits 
based on qualifying service by the appellant's late husband 
have not been met.  38 U.S.C.A. §§ 107, 1541 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.1, 3.3, 3.40, 3.41, 3.203 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant maintains that she is entitled to VA benefits 
based on her late husband's military service during World War 
II.  The Department of Defense has verified his service with 
the Philippine Commonwealth Army from September 1941 to 
January 1943, and with the Regular Philippine Army from March 
1945 to June 1946.  He was a prisoner of war (POW) from May 
1942 to January 1943.  

The appellant claims that her husband's verified service was 
from August 1941 to April 1947.  However, only service 
department records can establish if and when a person was 
serving on qualifying active service.  Venturella v. Gober, 
11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 
232, 237 (1994).  Where service department certification is 
required, the service department's decision on such matters 
is binding on the VA.  See Soria v. Brown, 118 F.3d 747 (Fed. 
Cir. 1997); Duro v. Derwinski, 2 Vet.App. 530, 532 (1992).  
If the service department refuses to verify the applicant's 
claimed service, the applicant's only recourse lies within 
the relevant service department, not the VA.  Soria.  

The appellant has not submitted any evidence in support of 
her contention regarding the longer period of service.  
Although she referred to an Affidavit for Philippine Army 
Personnel, dated in November 1945, the service department had 
this document available for review when verifying his active 
service in May 1971.  Moreover, in the case of members of the 
Commonwealth Army, the latest date of eligibility for any 
benefits is June 30, 1946.  38 C.F.R. § 3.41(a).  

More importantly, however, it is not the length of her 
husband's service that disqualifies her from entitlement to 
death pension benefits, but the character of his service as a 
member of the Philippine Commonwealth Army and the Regular 
Philippine Army.  Specifically, VA law provides that 
nonservice-connected death pension benefits shall be paid to 
the surviving spouse of a veteran of a period of war who 
meets established service requirements.  38 U.S.C.A. § 1541.  
Service prior to July 1, 1946, in the organized military 
forces of the Government of the Commonwealth of the 
Philippines in the service of the Armed Forces of the United 
States (including recognized guerilla service) is qualifying 
service for compensation, dependency, indemnity compensation, 
and burial allowance.  However, it is not qualifying service 
for nonservice-connected pension benefits or death pension 
benefits to a surviving spouse.  38 U.S.C.A. § 107; 38 C.F.R. 
§§ 3.40, 3.41; Cacalda v. Brown, 9 Vet. App. 261, 264 1996).  
His time as a POW merely lengthens the period of recognized 
service; it does not change the character to permit 
entitlement to death pension benefits.  See 38 C.F.R. § 
3.41(b). 

Thus, the service of the appellant's husband cannot 
constitute active military, naval, or air service for 
purposes of establishing entitlement to the non-service-
connected death pension administered by VA, under the law as 
it currently stands.  38 U.S.C.A. §§ 107(a), 1541; 38 C.F.R. 
§§ 3.1(d), 3.3(a)(3).  The appellant is not eligible for VA 
non-service-connected death pension benefits.  For this 
reason, the claim must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  The appellant claims basic 
eligibility for VA death pension benefits based on her late 
husband's service during World War II.  

In January 2004, the appellant was sent a VCAA notice letter, 
which informed her of the wartime service requirements to 
establish eligibility for death pension benefits.  Although 
she was not informed of the specific requirements in the case 
of Filipino service, as discussed above, the essential facts 
are not in dispute; the case rests on the interpretation and 
application of the relevant law.  The Veterans Claims 
Assistance Act of 2000 does not affect matters on appeal when 
the issue is limited to statutory interpretation.  See 
Manning v. Principi, 16 Vet.App. 534 (2002); Mason v. 
Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 
Fed. Reg. 25180 (2004) (holding that VCAA notice was not 
required where evidence could not establish entitlement to 
the benefit claimed).  In addition, there is no indication 
that any additional notice or development would aid the 
appellant in substantiating her claim.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); see Dela Cruz.  She has not referred to 
any evidence, other than evidence already of record.  There 
is evidence that she was previously asked, in connection with 
a burial benefits claim in April 1971, to furnish any 
document pertaining to the military service of the deceased 
that she may have in her possession.  Therefore, any 
deficiency in notice to the appellant or as to the duty to 
assist, including the respective responsibilities of the 
parties for securing evidence, is harmless, nonprejudicial 
error.  See Valiao v. Principi, 17 Vet. App. 229 (2003).  
Under these circumstances, there is no further duty to notify 
or assist the appellant in the development of her claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).


ORDER

Basic eligibility for VA non-service connected death pension 
benefits is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


